
	

113 S766 IS: To amend section 520 of the Housing Act of 1949 to revise the census data and population requirements for areas to be considered as rural areas for purposes of such Act. 
U.S. Senate
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 766
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2013
			Mr. Johnson of South
			 Dakota (for himself, Mr.
			 Roberts, Mr. Tester,
			 Mr. Crapo, Mr.
			 Johanns, and Mr. Moran)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend section 520 of the Housing Act of 1949 to revise
		  the census data and population requirements for areas to be considered as rural
		  areas for purposes of such Act. 
	
	
		1.Definition of rural area for
			 purposes of the Housing Act of 1949The second sentence of section 520 of the
			 Housing Act of 1949 (42 U.S.C. 1490) is amended—
			(1)by striking 1990 or 2000 decennial
			 census shall continue to be so classified until the receipt of data from the
			 decennial census in the year 2010 and inserting 1990, 2000, or
			 2010 decennial census, and any area deemed to be a rural area for
			 purposes of this title under any other provision of law at any time during the
			 period beginning January 1, 2000, and ending December 31, 2010, shall continue
			 to be so classified until the receipt of data from the decennial census in the
			 year 2020; and
			(2)by striking
			 25,000 and inserting 35,000.
			
